DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the plate stack is divided into a first heat exchange section and a second heat exchange section”. This confuses with “the plate stack is divided into heat exchange sections” in parent claim 1 since it is unclear if the “a first heat exchange section and a second heat exchange section” are part of the “heat exchange sections” in the parent claim, or another sections in the plate stack.
For examination purposes, claim 5 is construed as --the heat exchange sections include a first heat exchange section and a second heat exchange section--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu (JP 2012-057900 A) in view of Kontu (US Patent No. 6,918,433).
Regarding claim 1, Kawazu discloses a shell-and-plate heat exchanger (Figs. 1 and 2) comprising:
a shell (hollow container 12) that:
forms an internal space (internal space of the container 12), and
comprises a refrigerant outlet (20) at a top of the shell; and
a plate stack (a stack of plates 16) disposed in the internal space and that comprises heat transfer plates (plates 16) that are stacked and joined together (see Figs. 5-7), wherein
the shell-and-plate heat exchanger is configured to allow a refrigerant (NH3 refrigerant) that has flowed into the internal space to evaporate (from liquid inlet 18 to gas outlet 20),
the refrigerant outlet emits a gas refrigerant (gaseous NH3) out of the internal space through the refrigerant outlet (the NH3 gas flows out at outlet 20),
the plate stack forms: refrigerant channels (channels between the plates 16 with NH3 flowing within) that communicate with the internal space (the channels are inside the internal space of the container 12) and through which a refrigerant flows (NH3); and
heating medium channels (closed channels between the plates 16 with CO2 flowing within) that are blocked from the internal space (the channels for CO2 are not released into the internal space) and through which a heating medium flows (CO2),
each of the refrigerant channels is adjacent to an associated one of the heating medium channels with one of the heat transfer plates interposed therebetween (see paragraph 0027 in examiner provided translation, the channels are alternated for first and second fluid passages),
Kawazu fails to disclose the plate stack is divided into heat exchange sections each comprising two or more of the heat transfer plates, and
a heat exchange section that exchanges a smallest amount of heat among the heat exchange sections is disposed closest to the refrigerant outlet.
Kontu (Fig. 2) discloses the plate stack is divided into heat exchange sections (two draughts of flow passages in plate 10 from flow openings 11 to 12; and flow openings 12 to 11, see arrow 9 in Fig. 2 and col. 3, lines 35-49) each comprising two or more of the heat transfer plates (each draught has two or more plates 10); and
a heat exchange section (heat exchange area of end plate 15) that exchanges a smallest amount of heat among the heat exchange sections (the end plate 15 has the least heat exchange area compared to the two draughts of flow passages 11).
 The flow configuration for CO2 flow in Kawazu may be replaced with the two draughts or passes in Kontu. As a result, the heat exchange area of end plate 15 is the most downstream CO2 flow, which is disposed closest to the refrigerant outlet 20 on right side of the container 12 in Fig. 1 of Kawazu.
Kontu further discloses the number of draughts can be freely selected, depending on the properties of the heat transfer media and the stream quantities (col. 2, lines 55-67 of Kontu). Thus, the two passes configuration of in Kawazu as taught by Kontu may improve the stream quantities of the CO2 flow in the plate stack.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plate stack is divided into heat exchange sections each comprising two or more of the heat transfer plates, and
a heat exchange section that exchanges a smallest amount of heat among the heat exchange sections is disposed closest to the refrigerant outlet in Kawazu as taught by Kontu in order to improve the stream quantities for the fluid flowing in the heat exchanger.
Regarding claim 2, Kawazu as modified further discloses wherein
the heat exchange sections are disposed in series in a flow path of the heating medium in the plate stack (the two draughts are serial arrangement), and
the heat exchange section is constituted of a most downstream heat exchange section that is disposed most downstream in the flow path of the heating medium among the heat exchange sections (the heat exchange area of end plate 15 has the most downstream flow of the CO2 fluid as modified).
Regarding claim 3, Kawazu as modified further discloses wherein a most upstream heat exchange section (the heat exchange area of end plate 16, see Fig. 2 of Kontu) that is disposed most upstream in the flow path of the heating medium among the heat exchange sections is disposed farthest from the refrigerant outlet among the heat exchange sections (the heat exchange area of end plate 16 has the most upstream flow of the CO2 fluid as modified on left side of the plate stack, and farthest from the outlet 20 on right side of container 12).
Regarding claim 4, Kawazu as modified further discloses wherein
the plate stack is configured to allow the heating medium to flow in an up-down direction in the heating medium channels (the flow is between flow openings 11 and 12, Fig. 2 of Kontu and the openings are up-down spaced),
the heating medium flows downward in the heating medium channels of the most upstream heat exchange section (downward from openings 11 to 12 in first draught), and
the heating medium flows upward in the heating medium channels of the most downstream heat exchange section (upward from openings 12 to 11 in second draught).
Regarding claim 5, Kawazu as modified further discloses wherein
the heat exchange sections include (as best understood in 112(b) rejection above) a first heat exchange section (first draught from openings 11 to 12, ) and a second heat exchange section (second draught from openings 12 to 11),
the second heat exchange section is disposed downstream of the first heat exchange section in the flow path of the heating medium in the plate stack (the second draught is a downstream pass), and
a ratio of a number of the heat transfer plates in the first heat exchange section to a number of the heat transfer plates in the second heat exchange section is one or more and three or less (the plates of the two draughts are equal as shown in Fig. 2 of Kontu, hence the ratio is 1).
Regarding claim 6, Kawazu as modified further discloses wherein 
the shell (12) is disposed such that a longitudinal direction of the shell (horizontal direction of Fig. 1 of Kawazu) coincides with a lateral direction of the shell (horizontal direction of Fig. 2 of Kawazu, the two directions coincide),
the shell has a first end and a second end in the longitudinal direction (left and right vertical walls in Fig. 1 of Kawazu, the walls are horizontally spaced),
the refrigerant outlet is disposed closer to the second end than to the first end (outlet 20 is closer to the right vertical wall), and
a stacking direction of the heat transfer plates extends in the longitudinal direction (stacking of the plate 16 are in the horizontal direction of Fig. 1 of Kawazu), and
the heat exchange section is disposed at an end of the plate stack closer to the second end than to the first end (the end plate 15 in modified Kawazu is closer to the right vertical wall of the container 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763       

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763